Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



DETAILED ACTION

1. 	This office action is responsive to Amendment, filed 12 April 2021, to the Original Application, filed 30 January 2018.

2. 	Claims 1-2, 5-6, 11-15, and 31-33, renumbered as 1-12, respectively, are allowed.



Reasons for Allowance

3. 	Claims 1-2, 5-6, 11-15, and 31-33, renumbered as 1-12, respectively, are allowed.

4. 	The following is an examiner’s statement of reasons for allowance:  



The prior art does not expressly teach or render obvious the invention as recited in independent claims 1, 6, 11, and 31, renumbered as 1, 4, 5, and 10, respectively.

Specifically, the Examiner asserts that the claims overcome the prior art of record with regard to the limitations of: 

…provide access to form files, to determine an order or sequence of multiple forms that defines a logical pathway by which one or more of the related forms are accessed, and receiving a request of a form file from the logical pathway by which the one or more of the related forms are accessed based upon the transmitted form flow process file and based upon the transmitted form flow process file…

when the limitation(s) are read in combination with the additional respective claimed limitations of each independent claim in its entirety.



	- Muramatsu (U.S. Publication 2012/0311275 A1) discloses a storage subsystem and load distribution method.
	- Tran (U.S. Publication 2014/0122544 A1) discloses file wrappers supporting virtual paths and conditional logic.
	- Moore (U.S. Publication 2008/0244091 A1) discloses dynamic feed generation.
	- Shmulevich (U.S. Publication 2015/0020177 A1) discloses document rendering services.
	

6. 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
7. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Laurie Ries whose telephone number is (571) 272-4095.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kavita Stanley, can be reached at (571) 272-8352.  



/LAURIE A RIES/Primary Examiner, Art Unit 2176